Citation Nr: 0633819	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from October 1953 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Chicago, Illinois.  In that decision, the RO 
declined to reopen the veteran's claim noting that the 
veteran had not submitted new and material evidence.  The 
veteran was notified of that decision and he appealed to the 
Board for review.

Following receipt of the claim, the Board, in February 2005, 
issued a decision on the merits of the claim.  The Board 
agreed with the RO that new and material evidence had not 
been submitted sufficient to reopen the claim, and as such, 
the Board denied the claim.  Notification of that decision 
was given to the veteran and he subsequently appealed to the 
US Court of Appeals for Veterans' Claims (hereinafter the 
Court).  After reviewing a Joint Motion to Remand, the Court 
issued an Order in August 2005.  The Court vacated the 
February 2005 Board decision and remanded the claim to the 
Board for additional development.  Specifically, the Court 
said that the VA needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) by informing the veteran what 
he needed to do in order to prevail on his claim.  As such, 
the Court was returning the claim to the Board for further 
processing.

In November 2005, the claim was returned to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The agency of original jurisdiction (AOJ) (the RO) denied 
entitlement to service connection for a left knee disability 
in a rating decision issued in November 1998, on the basis 
that the veteran's service medical records did not show 
treatment for or findings indicative of a permanent 
disability of the left knee.

3.  The evidence received subsequent to the November 1998 AOJ 
decision includes VA medical records, a recent VA medical 
examination of the ankles, and written statements made by the 
veteran.  This evidence is cumulative, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1998 RO's decision denying entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left knee 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006)..

As a result of the Court's action, the Board remanded the 
claim to the AMC in November 2005.  The purpose of this 
action was to ensure that the veteran was informed of the 
VCAA, on what evidence was required to substantiate his 
claim, and what his, and the VA's, respective duties were for 
obtaining evidence.  The AMC issued such notification in 
November 2005.  Specifically, the AMC informed the veteran 
that he needed to submit new evidence that had not been 
previously submitted to the VA.  Additionally, the evidence 
needed to be material in that the evidence had to pertain to 
the reason why his claimed was originally denied.  The AMC 
further informed the veteran that:

Your claim was previously denied because 
there is no record of a left knee 
condition or left knee injury shown to 
have been incurred during your period of 
military service.  Therefore, the 
evidence you submit must relate to this 
fact.  

	. . . The evidence cannot simply be 
repetitive or cumulative of the evidence 
we had when we previously decided your 
claim.  

The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ and the Appeals 
Management Center (AMC).  

The Board finds that the notification provided by the AMC was 
proper and in accordance with the instructions given by the 
Court in the Court's Order.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and the actions taken by 
VA (the Board and the AMC) have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  The veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions.

When the Board remanded the claim in November 2005, the Board 
gave specific instructions with respect to how the veteran's 
claim was to be adjudicated by the AMC.  The AMC did 
readjudicate the veteran's claim and issued an SSOC in March 
2006.  The claim was then returned to the Board.  Given the 
foregoing, the Board finds that the VA has complied with the 
Court's most recent development instructions.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Also, the Board finds that the VA has notified the veteran of 
the evidence and information that is necessary to reopen his 
claim, and the veteran has been told of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the veteran in 
accordance with Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing new and material claims.  He has been told via a 
letter from the AMC what he must do in order to prevail on 
his claim.  He has been told what the VA would do to assist 
him with his claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the veteran's claim.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving a left knee disability 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the veteran's entitlement to 
service connection for a left knee disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In a November 1998 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a left knee disability on the basis that the veteran's 
service medical records were negative for any findings, 
complaints, or treatment for a left knee disorder.  Because 
the veteran, per the RO, did not suffer from an inservice 
injury or disability, any relationship between a current left 
knee disorder with his military service was speculative and 
inconclusive.  As such, service connection could not be 
granted.  The veteran was notified of that decision but he 
did not perfect his appeal; hence, it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and various medical records.  One 
specific record was from the Chicago VA Outpatient Services - 
it was an orthopedic examination that was accomplished in 
August 1957.  That examination recounted the veteran's 
assertions with respect to his right foot.  However, nothing 
was reported with respect to an injury to a left knee.  This 
examination appeared to mirror the service medical records 
which were also silent for complaints and treatment for any 
type of a left knee injury or disability.  The RO 
specifically pointed out that the veteran's end-of-enlistment 
medical examination indicated that the veteran's lower 
extremities were "normal".  In making its decision, the RO 
concluded that there was no evidence showing that the veteran 
incurred an injury to the left knee while the veteran was in 
service.  Since then, the veteran has submitted written 
statements and VA medical treatment records.

This evidence is new.  It was not of record prior to November 
1998.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The evidence 
does not suggest or insinuate that the veteran received 
treatment for or suffered from an injury to the left knee 
while he was in service.  That same evidence does not 
hypothesize that the veteran's military service and anything 
surrounding his service caused or resulted in the development 
of a left knee disability.  To put it another way, the 
medical records do not etiologically link the current 
condition with a disability that is service- connected or may 
be service-connected.  The only positive evidence are the 
veteran's assertions that he currently has a disability of 
the left knee that is related to his military service.  
Notwithstanding their recent submission, the veteran's 
statements are essentially cumulative and have been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a left knee disability is not 
reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a left knee disability 
has not been received, and the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


